Howell, J.
This suit is brought on the following written instrument, designated a “ bond” :
“Isaac Wall, use of al.

v.

John L. Delee.
No. 221.
Seventh District Court,
East Feliciana.
On the first day of February A. D. 1862, we, John L. Delee, as principal, and Joseph C. Reiley, as security, promise to pay to George Williamson, attorney for the estate of Mrs. Elizabeth H. Dickson, deceased, or to his order, or to H. Skipwith, clerk of the Seventh District Court for the parish of East Feliciana, the sum of two thousand four hundred and eighty-eight dollars and ninety-one cents, with interest thereon at tho rate of seven and one-half per cent, from February 1, 1861, until paid, and the costs of protest of a certain draft drawn by said Delee, in favor of said George Williamson, for non-acceptance and non-payment.
This bond is given after waiver of seizure and advertisement and delays and notices, and all the formalities consequent upon a process *181oí a fieri facias, and is intended by us to have tbe full force and binding effect of a twelve months’ bond; and we further bind ourselves that in case of non-payment at maturity we will not resist a fieri facias issued upon this bond as a twelve months’ bond for and on account of any irregularities or want of formality in the drawing, making or taking of the same.
Signed, sealed and delivered this twenty-seventh day of March, A. D. 1861, at Clinton, in the parish of East Feliciana, State of Louisiana.
Witness: J. L. Delee [Seal.]
James W. Doyle. Joseph C. Reiley [Seal.]
Filed March 27, 1861. H. Skipwitii, Clerk.”
Among other exceptions and defenses set up, the prescription of five years was pleaded, which the judge a quo sustained.
The document was not given for the price of property sold by the sheriff on twelve months’ credit, but to prevent the issuance of an execution in the case of Wall v. Delee, and, if paid at maturity, to extinguish the debt evidenced by the judgment. It contains an unconditional promise to pay a specified sum, on a day fixed, to one of two persons named, or to the order of one of them, and comes within the description of instruments mentioned in article 3505 C. C., and act of 1852, as prescribed in five years. 6 An. 224 ; 21 An. 121.
Judgment affirmed.